Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/08/2019 and 10/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 15-17 are objected to because of the following informalities:
Claim 15 in line 1 recites “for mounting a hydraulic system” and should be “for mounting a hydraulic pipe system” to be consistent with claim 12. 
Claim 16 in line 1 recites “a central body” and should be “a hydraulic pipe system” since claim 15 and the preceding method claims refer to a hydraulic pipe system of claim 12.
Claim 16 in line 5 recites “the fitting” and should be “the at least one fitting” since it was previously recited in claim 15 in view of the current amendment. 
Claim 17 in line 1 recites “a hydraulic system” and should be “a hydraulic pipe system” to be consistent with claim 12.

Claim Rejections - 35 USC § 112
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 in line 1 recites “Method for mounting a hydraulic system according to claim 8” which is unclear if claim 12 includes the elements of the apparatus claim 8 since claim 12 uses the functional language “for” in regard to the hydraulic system of claim. For examination purposes, the limitation of claim 12 in line 1 will be interpreted as a method for mounting a hydraulic system, comprising providing the hydraulic system of claim 8. 
Claim 17 in line 2 recites “mounting an annular substrate…being in contact with the first conductive seal and laid out in its extension” which is unclear if the recited annular substrate is the same or separate from the annular substrate recited in claim 15. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 13-16 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
  
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al. (JP S63-285396 A, hereinafter “Oya”) as cited on the IDS filed on 10/06/2021.
In regard to claim 1, Oya discloses central body for hydraulic system for fluid comprising: 
a frame (Figs. 1-3, tube 2 can be interpreted as a frame) comprising a first tubular end (Fig. 1, end at 1) for connecting an upstream hydraulic circuit comprising a first fitting (Fig. 1, end at 1 and see note below) and a second tubular end (Fig. 1, end at 2) for connecting a downstream hydraulic circuit comprising a second fitting (Fig. 1, end at 2 and see note below), 
an annular electrically insulating substrate (Fig. 3 and in [0001] discloses a screen substrate is fixed on the outer surface of 2 and can be made of nylon cloth or cotton cloth which are electrically insulating material) that is fixed on an outer surface of the frame (Fig. 3 and in [0001] discloses the screen substrate is fixed on the outer surface of 2),
a passage (Fig. 1, bore of 2 defines a passage) passing through the frame to convey the fluid coming from the upstream hydraulic circuit to the downstream hydraulic circuit (Fig. 1, bore of 2 conveys fluid), the frame being of cylindrical shape made of an electrically insulating material (Figs. 1 and 3, 2 is cylindrical and in [0001] discloses 2 is made of synthetic resin which is an electrically insulating material), 

It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham
In regard to claim 2, Oya discloses the central body according to claim 1, wherein the frame is a polymer (In [0001] discloses 2 is made of synthetic resin which is made of polymer material).
In regard to claim 4, Oya discloses the central body according to claim 1, wherein the conductive printed circuit is made from a resistive ink (In [0001] discloses 21 is “paste-like conductive metal” and therefore can be interpreted as a resistive ink).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (JP S63-285396).
In regard to claim 3, Oya discloses the central body according to claim 1, but does not expressly disclose the annular electrically insulating substrate is a ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Oya such that the material of the substrate was made of ceramic, since ceramics provides corrosion resistance In re Leshin, 125 USPQ 416. See MPEP 2144.07. See https://en.wikipedia.org/wiki/Ceramic#Electrical_properties.
In regard to claim 7, Oya discloses the central body according to claim 1, but does not expressly disclose at least the first and/or the second tubular end comprises two different diameters so as to create on the outer surface of the tubular end in a sectional plane including the axis of revolution of the tubular end a flared profile.  
Oya does disclose in Fig. 5 a prior art embodiment using wires for a tube having flared ends and Oya teaches a pipe without the need of fixing and winding wires in a preform.
It would have been obvious to one having ordinary skill in the art to have substituted the tube 2 of Oya for the tube shown in Fig. 5 having flared ends defined by at least two different diameters since it would have been predictable to apply the printed conductive metal to the tube shown in Fig. 5. See MPEP 2143(I)(B) regarding simple substitution of one known element for another to obtain predictable results.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (JP S63-285396) in view of Superflexit (GB 1596242).
In regard to claims 5 and 6, Oya discloses the central body according to claim 1, but does not expressly disclose a resistance of the resistive ink is comprised in the following range [10 kOhm; 100 MOhm] or [100 kOhm; 100 MOhm].
4 Ohm to 2x106 Ohm which is 10 kOhm to 2 MOhm (In 1:18-27) in order to protect against static electricity. 
It would have been obvious to one having ordinary skill in the art to have modified the resistivity of the conductive metal of Oya to be in a range of 10 kOhm to 2 MOhm in order to have the advantage of protection against static electricity as taught by Superflexit.
Further, while Oya in view of Superflexit do not explicitly disclose the resistivity range of [10 kOhm; 100 MOhm] or [100 kOhm; 100 MOhm]; the resistivity may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Oya in view of Superflexit to have a resistivity in the range of [10 kOhm; 100 MOhm] or [100 kOhm; 100 MOhm], as the resistivity may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of adapting to different pipe sizes that require more or less resistivity. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 12-17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered with respect to claims 1-17 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679